Exhibit 10.8

 

 

Recording: Time, Book and Page

Mail after recording to:

Parker, Hudson, Rainer & Dobbs LLP

303 Peachtree St. NE

Suite 3600

Atlanta, GA 30308

Attn: C. Keith Taylor, Esq.

 

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.

 

STATE OF TEXAS

COUNTY OF HARRIS

 

ASSIGNMENT OF LEASES AND RENTS

 

THIS ASSIGNMENT OF LEASES AND RENTS (“Assignment”) is made as of this 30th day
of March, 2018, by and from APPLIED OPTOELECTRONICS, INC., a Delaware
corporation (“Assignor” and “Grantor” for purposes of recordation), having
principal offices at 13139 Jess Pirtle Blvd., Sugar Land, Texas 77478, to and
for BRANCH BANKING AND TRUST COMPANY, a North Carolina banking corporation,
having a branch office in Houston, Texas and a mailing address of P.O. Box 1290,
Whiteville, North Carolina 28472 (“Assignee” and “Grantee” for purposes of
recordation).

 

Assignor is the sole owner of that certain real property located in the City of
Sugar Land, County of Harris, State of Texas described in Exhibit “A” attached
hereto and by this reference incorporated herein (the “Property”) subject to
that certain Texas Deed of Trust and Security Agreement dated as of March 30,
2018, conveyed by Assignor to Assignee and recorded concurrently herewith in the
Harris County Public Registry, (the “Deed of Trust”, as the same may be modified
or supplemented from time to time).

 

For good and valuable consideration, Assignor hereby absolutely and
unconditionally assigns, sets over and transfers to Assignee: (a) the income,
rents (including, if applicable, all hotel room rents), receivables, security or
similar deposits, revenues, issues, royalties, profits, earnings, products and
proceeds from any and all of the Property (collectively, the “rents, issues and
profits”) together with the right, power and authority to collect the same; (b)
all leases, written or oral, now in existence or hereafter arising, all other
agreements for the use and occupancy of all or any portion of the Property, and
any and all extensions or renewals of any thereof (individually “Lease” and
collectively, the “Leases”), together with the right, power and authority of
Assignor to alter, modify or change the terms thereof, or surrender, cancel or
terminate the same; and (c) any and all guarantees of any obligations of any
lessee (the “lessee”) under each of the leases. Assignor irrevocably appoints
Assignee its true and lawful attorney-in-fact, which shall constitute a power
coupled with an interest by virtue of this Assignment and is irrevocable so long
as any part of the sums secured hereby are outstanding, at any time and from
time to time, at the option of Assignee, to demand, receive and enforce payment
of rent, to give receipts, releases and satisfactions, and to sue, in the name
of Assignor or Assignee, for all the rents, issues and profits and to apply the
same to the indebtedness secured; provided, however, that Assignor shall have
the right and license to collect the rents, issues and profits prior to any
event of default hereunder, the Deed of Trust, the Note (as defined herein), any
Hedge Agreement (as defined herein), the Loan Agreement dated September 28,
2017, between Assignor and Assignee (as at any time amended, restated,
supplemented or otherwise modified, the “Loan Agreement”) or any other loan
document evidencing or securing the Indebtedness (collectively the “Loan
Documents”). The assignment of the rents, issues and profits in this Assignment
is a present, unconditional and absolute assignment from Assignor to Assignee
and not merely the passing of a security interest.

 

 

 

 



 1  

 

 

This Assignment is made for the purpose of securing:

 

A.       Payment of the principal sum, interest and indebtedness evidenced by
(i) a certain Promissory Note (including any amendments, extensions, renewals,
restatements or substitutions thereof, and all addenda and attachments thereto,
collectively the “Term Note”), in the original aggregate principal sum of Twenty
One Million Five Hundred Thousand and no/100 Dollars ($21,500,000.00) made by
Assignor (“Borrower”) payable to the order of Assignee dated as of the 30th day
of March, 2018, (ii) a certain Promissory Note (including any amendments,
extensions, renewals, restatements or substitutions thereof, and all addenda and
attachments thereto, collectively, the “Line Note”), in the original aggregate
principal sum of Sixty Million and no/100 Dollars ($60,000,000.00) made by
Borrower payable to the order of Assignee dated the 28th day of September, 2017,
and (iii) a certain Promissory Note (including any amendments, extensions,
renewals, restatements or substitutions thereof, and all addenda and attachments
thereto, collectively, the “CapEx Note”, and together with the Term Note and the
Line Note, collectively, the “Note”), in the original aggregate principal sum of
Twenty Six Million and no/100 Dollars ($26,000,000.00) made by Borrower payable
to the order of Assignee dated as of the 30th day of March, 2018.

 

B.       Payment of all other sums due and payable to Assignee under the
provisions of this Assignment and the Loan Documents, and all obligations,
debts, liabilities and all other indebtedness plus interest thereon, of Assignor
or Borrower to Assignee, whether now existing or hereafter arising, whether
related or unrelated to the purpose of the Note, whether voluntary or otherwise,
including without limitation (i) repayment and reimbursement of any draft or
drawing paid by Assignee under any commercial or standby letter of credit issued
by Assignee on the account of Assignor or Borrower; (ii) all indebtedness and
obligations of Assignor or Borrower to Assignee (or an affiliate of Assignee)
under any interest rate swap transactions, interest rate cap and/or floor
transactions, interest rate collar transactions, swap agreements (as defined in
11.U.S.C. § 101) or other similar transactions or agreements, including without
limitation any ISDA Master Agreement executed by Assignor or Borrower and all
Schedules and Confirmations entered into in connection therewith, hereinafter
collectively referred to as a “Hedge Agreement,” the terms of which are
incorporated herein by reference; and (iii) all costs and expenses incurred by
Assignee in connection with the maintenance or preservation of the Property or
collection of the rents, issues and profits.

 

C.       The performance and discharge of each and every obligation, covenant
and agreement of Assignor or Borrower contained herein or in the Loan Documents,
or in any other obligation of Assignor or Borrower to Assignee, and all costs of
collection including reasonable attorneys’ fees as provided in the Note, the
Hedge Agreement or other Loan Documents.

 

D.       All sums owed to Assignee for outstanding amounts advanced under
business credit cards issued to the officers and employees of Assignor.

 

E.       In addition to the Note, this Assignment secures all future advances
made by Assignee to Assignor or Borrower whether or not advances are obligatory.
Specifically, and without limitation, this Assignment secures, in addition to
the amounts specified in the Note, all future amounts Assignee in its discretion
may lend to Assignor or Borrower, together with interest thereon.

 

The indebtedness and obligations described in A, B, C, D and E above are
collectively referred to herein as the “Indebtedness”.

 

ASSIGNOR WARRANTS to Assignee that Assignor has the full right, power and
authority to enter into this Assignment and to assign and convey the rents,
issues and profits therefrom to Assignee; that Assignor is the sole owner of its
entire interest, as Lessor, in the Leases; that the Leases are valid and
enforceable and have not been altered, modified, or amended in any manner
whatsoever except as previously disclosed in writing to Assignee; that no lessee
named therein is in default under any of the terms, covenants or conditions
thereof, that no rent reserved in any Lease has been assigned or anticipated,
that no rent for any period subsequent to the date of this Assignment has been
collected more than one month in advance of the time when the same became due
under the terms of any Lease; that Assignor has full right and title to assign
the Leases and all rents, issues and profits thereunder; that Assignor is
entitled to receive the rents free and clear of all rights, loans liens,
encumbrances and claims except as disclosed to and accepted by Assignee in
writing; and that no other assignment of any interest therein has been made.

 

ASSIGNOR COVENANTS AND AGREES with Assignee to observe and perform all
obligations imposed under the Leases; to give prompt notice to Assignee of any
notice of default under any Leases received or given by Assignor together with a
complete copy of any such notice; at the sole cost and expense of Assignor, to
enforce, short of termination of any Lease, the performance or observance of
each and every covenant and condition thereof by all parties thereto; and not to
do or permit to be done anything to impair the security thereof; not to pay or
collect any of the rent, issues and profits arising or accruing under the Leases
or from the Property in advance of the time when the same shall become due; not
to execute any other assignment of interest in the Leases or assignment of rents
arising or accruing from the Leases or from the Property; not to subordinate any
Lease to any other encumbrance or permit, consent or agree to such subordination
without Assignee’s prior written consent; not to alter, modify or change the
terms of any Lease or give any consent or exercise any option required or
permitted by such terms without the prior written consent of Assignee or cancel
or terminate any Lease or accept a surrender thereof or convey or transfer or
suffer or permit a conveyance or transfer of the leased premises thereby or of
any interest therein so as to effect, directly or indirectly, a merger of the
estates and rights of, or a termination or diminution of the obligations of, any
party thereunder; not to alter, modify or change the terms of any guaranty of
any Lease or cancel or terminate such guaranty without the prior written consent
of Assignee; not to consent to any assignment of or subletting under any Lease,
whether or not in accordance with its terms, without the prior written consent
of Assignee; and at Assignee’s request to assign and transfer to Assignee any
and all subsequent leases upon all or any part of the Property, and to execute
and deliver at the request of Assignee all such further assurances and
assignments in the Property as Assignee shall from time to time require.

 

 

 



 2  

 

 

THIS ASSIGNMENT is made on the following additional terms, covenants and
conditions:

 

1.       Upon the occurrence and during the continuance of an Event of Default
(as defined in the Loan Agreement), Assignee shall have the right to collect and
receive at the time of but not prior to, the date provided for the payment
thereof, all rents, issues and profits arising under the Leases. Unless and
until an Event of Default shall have occurred and is continuing and Assignee
shall notify Assignor thereof, Assignor shall collect all rents, issues and
profits arising from the Leases. Upon the occurrence and during the continuance
of an Event of Default, Assignee may, at its option, without notice and without
regard to the adequacy of the security for the Indebtedness, exercise any one or
more of the following rights and remedies, in addition to any other rights or
remedies provided by law: (a) declare the entire Indebtedness immediately due
and payable, including any prepayment penalty that would be required to be paid;
(b) either in person or by agent, with or without bringing any action or
proceeding, or by a receiver appointed by a court, take possession of the
property described in any Lease or in the Deed of Trust and have, hold, manage,
lease and operate the same on such terms and for such period of time as Assignee
may deem proper, including notifying lessees to pay Assignee; and/or (c) either
with or without taking possession of such Property in its own name, demand, sue
for or otherwise collect and receive all rents, issues and profits of the
Property, endorse instruments received, or pay the same including those past due
and unpaid with full power to make from time to time all alterations,
renovations, repairs or replacements thereto or thereof as may seem proper to
Assignee, and to apply any such collected rents, issues and profits to the
payment of: (i) all expenses of managing the Property, including, without being
limited thereto, the salaries, fees and wages, of a managing agent and such
other employees as Assignee may deem necessary or desirable, and all expenses of
operating and maintaining the Property, including, without being limited
thereto, all taxes, charges, claims, assessments, water rents, sewer rents and
any other liens, and premiums for all insurance which Assignee may deem
necessary or desirable, the costs of all alterations, renovations, repairs or
replacements, and all expenses incident to taking and retaining possession of
the Property; and (ii) the Indebtedness together with all costs and attorneys’
fees, in such order of priority as to any of the items mentioned in this
paragraph, as Assignee in its sole discretion may determine, any statute, law,
custom or use to the contrary notwithstanding. The exercise by Assignee of the
option granted it in this paragraph and the collection of the rents, issues and
profits and the application thereof as herein provided shall not be considered a
waiver of any default by Assignor under this Assignment, the Note, any Hedge
Agreement, any Loan Document, the Deed of Trust or any Lease.

 

Assignee, subject to and in accordance with applicable law, may apply to have a
receiver appointed to take possession of all or any part of the Property, with
the power to protect and preserve the Property, to operate the Property
preceding foreclosure or sale, and to collect the rents, issues and profits from
the Property and apply the proceeds, over and above the cost of the
receivership, against the Indebtedness. The receiver may serve without bond if
permitted by law. Employment by Assignee shall not disqualify a person from
serving as a receiver.

 

2.       ASSIGNEE SHALL NOT BE LIABLE FOR ANY LOSS SUSTAINED BY ASSIGNOR
RESULTING FROM ANY ACT OR OMISSION OF ASSIGNEE OR FROM MANAGING THE PROPERTY
UNLESS SUCH LOSS IS CAUSED BY THE WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF
ASSIGNEE. ASSIGNEE SHALL NOT BE OBLIGATED TO PERFORM OR DISCHARGE, NOR DOES
ASSIGNEE HEREBY UNDERTAKE TO PERFORM OR DISCHARGE, ANY OBLIGATION, DUTY OR
LIABILITY UNDER ANY LEASE OR UNDER OR BY REASON OF THIS ASSIGNMENT, AND ASSIGNOR
SHALL, AND DOES HEREBY AGREE, TO INDEMNIFY ASSIGNEE FOR, AND TO HOLD ASSIGNEE
HARMLESS FROM, ANY AND ALL LIABILITY, LOSS OR DAMAGE WHICH MAY OR MIGHT BE
INCURRED UNDER ANY LEASE OR UNDER OR BY ANY REASON OF THIS ASSIGNMENT, AND FROM
ANY AND ALL CLAIMS AND DEMANDS WHATSOEVER WHICH MAY BE ASSERTED AGAINST ASSIGNEE
BY REASON OF ANY ALLEGED OBLIGATIONS OR UNDERTAKINGS ON ITS PART TO PERFORM OR
DISCHARGE ANY OF THE TERMS, COVENANTS, OR AGREEMENTS CONTAINED IN ANY LEASE.
SHOULD ASSIGNEE INCUR ANY SUCH LIABILITY UNDER ANY LEASE OR UNDER OR BY REASON
OF THIS ASSIGNMENT OR IN DEFENSE OF ANY SUCH CLAIMS OR DEMANDS, THE AMOUNT
THEREOF, INCLUDING COSTS, EXPENSES AND REASONABLE ATTORNEYS’ FEES SHALL BE
SECURED HEREBY AND ASSIGNOR SHALL REIMBURSE ASSIGNEE THEREFOR IMMEDIATELY UPON
DEMAND, AND UPON THE FAILURE OF ASSIGNOR TO DO SO, ASSIGNEE MAY, AT ITS OPTION,
DECLARE THE INDEBTEDNESS IMMEDIATELY DUE AND PAYABLE. THIS ASSIGNMENT SHALL NOT
OPERATE TO PLACE RESPONSIBILITY FOR THE CONTROL, CARE, MANAGEMENT OR REPAIR OF
THE PROPERTY OR ANY PORTION THEREOF UPON ASSIGNEE, NOR FOR THE CARRYING OUT OF
ANY OF THE TERMS AND CONDITIONS OF ANY LEASE; NOR SHALL IT OPERATE TO MAKE
ASSIGNEE RESPONSIBLE OR LIABLE FOR ANY WASTE COMMITTED ON THE PROPERTY BY ANY
PARTIES, OR FOR ANY DANGEROUS OR DEFECTIVE CONDITION OF THE PROPERTY OR ANY
PORTION THEREOF OR FOR ANY NEGLIGENCE OF ASSIGNOR OR ITS AGENTS IN THE
MANAGEMENT, UPKEEP, REPAIR OR CONTROL OF THE PROPERTY OR ANY PORTION THEREOF
RESULTING IN LOSS OR INJURY OR DEATH TO ANY LESSEE, LICENSEE, EMPLOYEE OR
STRANGER.

 

 

 



 3  

 

 

3.       Assignee shall have the right to assign Assignor’s right, title and
interest in the Leases to any subsequent holder of the Deed of Trust subject to
the provisions of this Assignment, and to assign the same to any person
acquiring title to the Property through foreclosure or otherwise. After Assignor
shall have been barred and foreclosed of all right, title and interest and
equity of redemption in the Property no assignee of Assignor’s interest in the
Leases shall be liable to account to Assignor for the rents, issues and profits
thereafter accruing.




4.       Upon payment and performance in full of the Indebtedness, this
Assignment shall become and be void and of no effect, but the affidavit,
certificate, letter or statement of any officer, agent or attorney of Assignee
showing any part of the Indebtedness to remain unpaid or unperformed shall be
and constitute conclusive evidence of the validity, effectiveness, and
continuing force of this Assignment and any person may, and is hereby authorized
to, rely thereon. Assignor, as the lessor under any Lease, hereby authorizes and
directs the lessee named in any such Lease or any other or future lessee or
occupant of the Property described therein upon receipt from Assignee of written
notice that Assignee is then the holder of the Note to pay over to Assignee all
rents, issues, and profits arising or accruing under such Leases or from the
Property and to continue so to do until otherwise notified by Assignee.

 

5.       Assignee may take or release other security for the payment of the
Indebtedness may release any party primarily or secondarily liable therefor and
may apply any other security held by it to the satisfaction of the Indebtedness
without prejudice to any of its rights under this Assignment.

 

6.       Nothing contained in this Assignment and no act done or omitted by
Assignee pursuant to the powers and rights granted it hereunder shall be deemed
to be a waiver by Assignee of its rights and remedies under this Assignment or
under any of the Loan Documents, and this Assignment is made and accepted
without prejudice to any of the rights and remedies possessed by Assignee under
the terms of the Loan Documents. The right of Assignee to collect the
Indebtedness and to enforce any other security therefor held by it may be
exercised by Assignee either prior to, simultaneously with, or subsequent to any
action taken by it hereunder.

 

7.       Assignor hereby assigns to Assignee any portion of an award payable by
reason of condemnation action under the right of eminent domain, and directs
that such award shall be paid directly to Assignee.

 

8.       Any guaranty of payment and performance of any Lease shall not be
released, modified, or limited in any manner without the prior written consent
of Assignee.

 

9.       The occurrence and continuance of any Event of Default under the Loan
Agreement shall constitute an Event of Default under this Assignment.

 

10.       This Assignment is made, executed and delivered in the State of Texas
and shall be governed by the laws of the State of Texas. Each provision of this
Assignment shall be interpreted in such a manner as to be effective and valid
under the applicable law, but if any provision hereof shall be prohibited by or
invalid under the applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity without invalidating the remainder of
such provision or the remaining provisions of this Assignment. In case of any
conflict between the terms of this instrument and the terms of the Deed of
Trust, the terms of this Assignment shall control.

 

11.       Any legal action with respect to the Indebtedness or this Agreement
may be brought in the courts of the State of Texas in which Assignee’s branch
office or the Property is located or in appropriate United States District Court
situated in the State of Texas, and Assignee hereby accepts and unconditionally
submits to the jurisdiction of such courts. Assignor hereby waives any object to
the laying of venue based on the grounds of forum nonconveniens with respect
thereto.

 

12. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, ASSIGNOR HEREBY WAIVES THE
RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS ARISING OUT OF THIS ASSIGNMENT
OR ANY OF THE LOAN DOCUMENTS EXECUTED IN CONNECTION THEREWITH OR OUT OF THE
CONDUCT OF THE RELATIONSHIP BETWEEN ASSIGNOR AND ASSIGNEE, IN EACH CASE WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE. ASSIGNOR AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY, AND THAT ASSIGNEE MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF ASSIGNOR TO
THE WAIVER OF ITS RIGHT TO TRIAL BY JURY. ASSIGNOR ACKNOWLEDGES THAT IT HAS HAD
THE OPPORTUNITY TO CONSULT WITH COUNSEL REGARDING THIS PARAGRAPH, THAT IT FULLY
UNDERSTANDS ITS TERMS, CONTENT AND EFFECT, AND THAT IT VOLUNTARILY AND KNOWINGLY
AGREES TO THE TERMS OF THIS PARAGRAPH. THIS PROVISION IS A MATERIAL INDUCEMENT
FOR ASSIGNEE TO MAKE THE LOAN AND ENTER INTO THIS ASSIGNMENT. FURTHER, ASSIGNOR
HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF ASSIGNEE, NOR ASSIGNEE’S
COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ASSIGNEE WOULD NOT SEEK
TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION. NO REPRESENTATIVE OR
AGENT OF ASSIGNEE, NOR ASSIGNEE’S COUNSEL, HAS THE AUTHORITY TO WAIVE, CONDITION
OR MODIFY THIS PROVISION.

 

 

 



 4  

 

 

13.       This Assignment, together with the covenants and warranties herein
contained, shall inure to the benefit of Assignee and any subsequent holder of
the Note and the Deed of Trust and shall be binding upon Assignor, its
successors and assigns and any subsequent owner of the Property. This
Assignment, together with any Loan Documents, constitutes the entire
understanding and agreement of the parties as to the matters set forth in this
Assignment. No alteration of or amendment to this Assignment shall be effective
unless given in writing and signed by the party or parties sought to be charged
or bound by the alteration or amendment. Time is of the essence in the
performance of this Assignment. The relationship between Assignor and Assignee
created by this Assignment is strictly a debtor and creditor relationship and
not fiduciary in nature, nor is the relationship to be construed as creating any
partnership or joint venture between Assignee and Assignor.

 

14.       If Assignee institutes any suit or action to enforce any of the terms
of this Assignment, Assignee shall be entitled to recover such sum as the court
may adjudge reasonable as attorneys’ fees at trial and upon any appeal. Whether
or not any court action is involved, and to the extent not prohibited by law,
all reasonable expenses Assignee incurs that in Assignee’s opinion are necessary
at any time for the protection of its interest or the enforcement of its rights
shall become a part of the Indebtedness payable on demand and shall bear
interest at the Note rate from the date of the expenditure until repaid,
including, but not limited to, discharging or paying all taxes, liens, security
interests, encumbrances and other claims, at any time levied or placed on the
rents, issues and profits of the Property and paying all costs for insuring,
maintaining and preserving the Property. Expenses covered by this paragraph
include, without limitation, however subject to any limits under applicable law,
Assignee’s attorneys’ fees and Assignee’s legal expenses whether or not there is
a lawsuit, including attorneys’ fees and expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services, the cost of
searching records, obtaining title reports (including foreclosure reports),
surveyors’ reports, and appraisal fees, title insurance, fees for the trustee to
the extent permitted by applicable law. All such expenses will become a part of
the Indebtedness and, at Assignee’s option, will: (a) be payable on demand; (b)
be added to the balance of the Note and be apportioned among and be payable with
any payments to become due during the remaining term of the Note; or (c) be
treated as a balloon payment which will be due and payable at the Note’s
maturity. Assignor also will pay any court costs, in addition to all other sums
provided by law.

 

15.  Subject to any limitations stated in this Assignment on transfer of
Assignor’s interest, this Assignment shall be binding upon and inure to the
benefit of the parties, their successors and assigns. If ownership of the
Property becomes vested in a person other than Assignor, Assignee, without
notice to Assignor, may deal with Assignor’s successors with reference to this
Assignment and the Indebtedness by way of forbearance or extension without
releasing Assignor from the obligations of this Assignment or liability under
the Indebtedness.

 

16.  Assignor hereby releases and waives all rights and benefit of the homestead
exemption laws of the State of Texas as to all Indebtedness secured by this
Assignment.

 

17.  Assignee shall not be deemed to have waived any rights under this
Assignment unless such waiver is given in writing and signed by Assignee. No
delay or omission on the part of Assignee in exercising any right shall operate
as a waiver of such right or any other right. A waiver by Assignee of a
provision of this Assignment shall not prejudice or constitute a waiver of
Assignee’s right otherwise to demand strict compliance with that provision or
any other provision of this Assignment. No prior waiver by Assignee, nor any
course of dealing between Assignee and Assignor, shall constitute a waiver of
any of Assignee’s rights or of any of Assignor’s obligations as to any future
transactions. Whenever the consent of Assignee is required under this
Assignment, the granting of such consent by Assignee in any instance shall not
constitute continuing consent to subsequent instances where such consent is
required and in all cases such consent may be granted or withheld in the sole
discretion of Assignee. Whenever Assignee’s consent or approval is required
under this Assignment, the decision as to whether or not to consent or approve
shall be in the sole and exclusive discretion of Assignee and Assignee’s
decision shall be final and conclusive.

 

 

 

 



 5  

 

 

18.  Any notice required to be given under this Assignment shall be given in
writing, and shall be effective when actually delivered, when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Assignment.
Any party may change its address for notices under this Assignment by giving
formal written notice to the other parties, specifying that the purpose of the
notice is to change the party's address. For notice purposes, Assignor agrees to
keep Assignee informed at all times of Assignor’s current address. Unless
otherwise provided or required by law, if there is more than one Assignor, any
notice given by Assignee to any Assignor is deemed to be notice given to all
Assignors.

 

19.  NOTWITHSTANDING ANY OF THE PROVISIONS TO THE CONTRARY CONTAINED IN THIS
ASSIGNMENT, ASSIGNOR HEREBY WAIVES ANY AND ALL RIGHTS OF REDEMPTION FROM SALE
UNDER ANY ORDER OR JUDGMENT OF FORECLOSURE ON ASSIGNOR’S BEHALF AND ON BEHALF OF
EACH AND EVERY PERSON, EXCEPT JUDGMENT CREDITORS OF ASSIGNOR, ACQUIRING ANY
INTEREST IN OR TITLE TO THE PROPERTY SUBSEQUENT TO THE DATE OF THIS ASSIGNMENT.

 

20.  If a court of competent jurisdiction finds any provision of this Assignment
to be illegal, invalid, or unenforceable as to any circumstance, that finding
shall not make the offending provision illegal, invalid, or unenforceable as to
any other circumstance. If feasible, the offending provision shall be considered
modified so that it becomes legal, valid and enforceable. If the offending
provision cannot be so modified, it shall be considered deleted from this
Assignment. Unless otherwise required by law, the illegality, invalidity, or
unenforceability of any provision of this Assignment shall not affect the
legality, validity or enforceability of any other provision of this Assignment.

 

 

 

(SIGNATURES ON FOLLOWING PAGE)

 

 

 

 



 6  

 

 

IN WITNESS WHEREOF, Assignor has hereunto set his hand and seal, or caused this
Assignment to be executed by its duly authorized officers, this the day first
above shown.

 

APPLIED OPTOELECTRONICS, INC.

 

By: /s/ Stefan Murry                                            

Stefan Murry, Chief Financial Officer

 

By: /s/ David Kuo                                                

David Kuo, Vice President, General Counsel and
Secretary

 

Acknowledgement for Corporation:

 

STATE OF TEXAS

 

COUNTY OF Fort Bend                                        

 

This instrument was acknowledged before me on this 29th day of March, 2018, by
Stefan Murry as Chief Financial Officer of Applied Optoelectronics, Inc., a
Delaware corporation, on behalf of said corporation.

 

 

  /s/ Jerry
Hu                                                                        
(Personalized Seal) Notary Public, State of Texas [SEAL HERE]     Jerry
Hu                                                                             
  Printed or Typed Name of Notary   My Commission Expires:
11/12/19                                  

 

 

Acknowledgement for Corporation:

 

STATE OF TEXAS

 

COUNTY OF Fort Bend                                        

 

This instrument was acknowledged before me on this 29th day of March, 2018, by
David Kuo as Vice President, General Counsel and Secretary of Applied
Optoelectronics, Inc., a Delaware corporation, on behalf of said corporation.

 

 

  /s/ Jerry
Hu                                                                        
(Personalized Seal) Notary Public, State of Texas [SEAL HERE]     Jerry
Hu                                                                             
  Printed or Typed Name of Notary   My Commission Expires:
11/12/19                                  

 



 

 

 



 7  

 

 

EXHIBIT A

 

TRACT I:

 

6.312 acre of land, being all of Commercial Reserve "A-1", of AOI 13139 JESS
PIRTLE, a subdivision in Fort Bend County, Texas, according to the map or plat
thereof recorded at Plat No. 20140271 of the Plat Records of Fort Bend County,
Texas.

 

TRACT II:

 

Commercial Reserve "B-3" of PARK WEST SECOND REPLAT OF RESERVE "B", a
subdivision in Fort Bend County,

Texas, according to the map or plat thereof recorded in Slide No. 2339/A of the
Plat Records of Fort Bend County, Texas.

 

 

 

 

 



 8  

